DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/27/2022 is entered and acknowledged by the Examiner. Claims 1-2, 4, 6-10, and 12 have been amended. Claims 3 and 11 have been canceled. Non-elected claims 11-25 remain withdrawn by the Examiner. Claims 1-2 and 4-10 are currently pending in the instant application.
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pick (WO 2007/129088 Al) is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (KR 100936013 Bl) is withdrawn in view of Applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection set forth below.
Election/Restrictions
Acknowledgment is made of applicant’s election to the restriction requirement on 12/15/2021 is with traversed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a proportion of graphite to magnetite by weight is “not greater than 1.3 to 10”. It is unclear what the proportion range is. Is the proportion not greater than 1.3 or not greater than 10? How can a proportion be not greater between two values?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/103592 (hereinafter Lussey).
Lussey discloses a pressure sensitive electrically conductive composition (a composite material responsive to stress) comprising of magnetite particles having a distribution particle sizes between sub-micron and tens of microns wherein the magnetite particles have a plurality of planar faces, adjacent planar faces connected at a vertex, the particles each having a plurality of vertices as recited in claims 1 and 4 (See Abstract). Lussey discloses that the composition comprises of a binder including silicon and the binder can be in a liquid state as recited in claims 1-2 (See page 5). The liquid silicon binder of Lussey fulfills the claimed oil binder because Applicant described the claimed binder as including silicon oil (See page 11 of the specification). Lussey also discloses that the binder forms a thin polymer layer around the particles typically tens or nano-meters thick (See page 6). The thin polymer layer around the particles inherently insulate adjacent particles from each other as required in claim 1. Lussey further discloses that the composition comprises of a second electrically conductive particles having a morphology of spherical, void bearing, plate like, and needle like and can be copper, iron, silver as recited in claims 5-7 (See page 4). Lussey discloses a particle size of the second electrically conductive particle is between 10-15 microns (See Claim 12), which is within the claimed particle size of claim 9. Lussey discloses that the electrically conductive filler (first and second electrically conductive particles) to polymer binder is great than or equal to 70% conductive particles to 30% polymer binder (See page 6). This equates to a binder to conductive filler of 30:70 and falls within the claimed proportion of between 10:1 and 1:10 as recited in claim 10. 
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761